PER CURIAM.
Appellant entered a no contest plea to a drug possession charge on September 25, 2001. On September 26, he filed a pro se motion to withdraw his plea claiming ineffective assistance of counsel. Among the grounds alleged was the claim that appellant’s trial counsel had “manipulated [him] into pleading no contest.” The trial court denied the motion to vacate the plea without holding an evidentiary hearing. Based on Ventura v. State, 820 So.2d 1026 (Fla. 4th DCA 2002), and Simeton v. State, 734 So.2d 446 (Fla. 4th DCA 1999), we remand this case for an evidentiary hearing on appellant’s motion to withdraw his plea.
SHAHOOD, GROSS, JJ„ and MAASS, ELIZABETH T., Associate Judge, concur.